Citation Nr: 0711009	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
cholelithiasis, post cholecystectomy, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
right shoulder impingement syndrome, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2004, the RO denied the 
veteran's claim for an increased rating for service-connected 
right shoulder impingement syndrome, evaluated as 10 percent 
disabling.  In December 2004, the RO denied the veteran's 
claim for an increased rating for service-connected 
cholelithiasis, post cholecystectomy, evaluated as 30 percent 
disabling.  

In June 2006, the veteran was afforded a videoconference 
hearing before P. M. DiLorenzo, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected cholelithiasis, post 
cholecystectomy, is productive of complaints of pain, 
diarrhea, bloating, and flatus, but not vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health; nor does it present such an unusual disability 
picture as to render application of the regular rating 
schedule provisions impracticable.

2.  The veteran's service-connected right shoulder 
impingement syndrome is productive of pain on overhead 
motion, and right shoulder degenerative changes at the 
acromioclavicular (AC) joint; forward flexion to 170 degrees, 
and abduction to no less than 160 degrees; his right shoulder 
disability is not shown to be productive of dislocation or 
nonunion of the clavicle or scapula with loose movement; 
ankylosis of scapulohumeral articulation; limitation of 
motion of the arm at shoulder level; impairment of the 
humerus with recurrent dislocation of the scapulohumeral 
joint; or malunion of the scapulohumeral joint with moderate 
deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected cholelithiasis, post cholecystectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Codes 
7318, 7346 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected right shoulder impingement syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran asserts that he is entitled to an increased 
rating for service-connected cholelithiasis, post 
cholecystectomy, currently evaluated as 30 percent disabling, 
and an increased rating for service-connected right shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the most recent supplemental statement 
of the case is dated in January 2005, and that a number of 
medical treatment reports, and other evidence, has been 
received since that time which has not been reviewed by the 
RO.  However, this evidence was accompanied by a series of 
waivers, received in June, July and August of 2006, in which 
the veteran stated that he did not desire to have this 
evidence reviewed by the agency of original jurisdiction.  
Accordingly, a remand for RO review of this evidence is not 
warranted.  See 38 C.F.R. § 20.1304 (2006).  

A.  Cholelithiasis, Post Cholecystectomy

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2006), the veteran's service medical records show that 
a gallbladder ultrasound, performed in September 1991, 
revealed a large number of tiny gallstones.  The impression 
was cholelithiasis with possible minimal gallbladder wall 
thickening, and diameter of the common duct at the upper 
limits of normal.  In October 1991, the veteran underwent a 
laparoscopic cholecystectomy.  The post-service medical 
evidence includes a QTC examination report, dated in June 
2001, which showed that the veteran complained of symptoms 
that included chronic gas, bloating, cramping, and diarrhea, 
that was exacerbated by many types of foods.  His medications 
included Simethicone.  On examination, he was 167 pounds.  
The diagnoses noted post cholecystectomy gastritis.  The 
report further noted that the veteran's chronic disruptive 
digestion was probably due to a lack of his body's inability 
to produce concentrated bile, which in turn caused poor 
digestion of fat, which could result in increased water in 
the stool, and diarrhea from undigested food.  VA progress 
notes, dated between 1999 and 2001, include a notation 
showing continued use of Simethicone, but that it was not of 
much help controlling his flatus.    

In a rating decision, dated in January 1993, the RO granted 
service connection for cholelithiasis, post cholecystectomy, 
evaluated as noncompensable (0 percent disabling).  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  In September 2001, the RO 
increased the veteran's evaluation to 30 percent.  There was 
no appeal, and the RO's decision became final.  Id.  In 
August 2004, the veteran filed a claim for an increased 
rating.  In October 2004, the RO notified the veteran that, 
based on a recent examination report, it proposed to reduce 
his evaluation to 10 percent.  However, in December 2004, the 
RO continued the 30 percent rating.  The veteran has 
appealed.

The veteran filed his claim in August 2004, therefore, the 
relevant time period in issue is from August 2003 to the 
present.  See 38 C.F.R. § 3.400(o)(2) (2006).  

VA progress notes, dated between 2003 and 2004, primarily 
relate to treatment for conditions that are not in issue.  
However, two reports show that the veteran reported diarrhea 
every other day that was related to his diet.  See VA 
progress notes, dated in May 2004.  

A QTC examination report, dated in September 2004, shows that 
the veteran reported that his cholelithiasis and 
cholecystectomy had not affected his overall body health or 
body weight.  The reports notes the following: he had no 
abdominal pain; he occasionally gets diarrhea associated with 
certain foods; he does not have any other symptoms or 
residuals; he is not on any other continuous treatment; and 
he has not lost any time from work related to this condition.  
On examination, the veteran was 68 inches tall, and he 
weighed 160 pounds.  He was noted to be well developed and 
well nourished.  The abdomen was soft, nontender, and 
nondistended with positive bowel sounds.  A complete blood 
count (CBC) did not result in any clinically significant 
findings.  The relevant diagnosis noted status post 
cholecystectomy, with residual diarrhea, that has not caused 
anemia or malnutrition, and that he did not have chronic 
cholecystitis, pancreatic insufficiency, or abdominal pain 
from a pancreatic origin.  

A report from Daniel W. Egan, M.D., dated in October 2004, 
notes that the veteran complained of bloating, uncomfortable 
and embarrassing flatus, and yellowish liquid stools.  Dr. 
Egan stated that he was considering a diagnosis of irritable 
bowel syndrome, and that he was going to start the veteran on 
Zelnorm.  Dr. Egan stated that he did not think that the 
veteran was exaggerating or malingering.

The RO has evaluated the veteran's cholelithiasis, post 
cholecystectomy, under Diagnostic Code 7318, where the 
maximum 30 percent evaluation has been assigned.  38 C.F.R. § 
4.114, Diagnostic Code 7318.  

A rating in excess of 30 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.114, DC 7346 (2006), a 60 percent rating 
is warranted for hiatal hernia, with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2006).  

A rating in excess of 30 percent is not warranted under DC 
7346.  The medical evidence is insufficient to show that the 
veteran has vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  In this regard, 
there is no evidence of vomiting, material weight loss and 
hematemesis or melena with moderate anemia.  With regard to 
the requirement that the disability be "productive of 
considerable impairment of health," the September 2004 QTC 
examination report shows that the veteran's symptoms were 
limited to occasional diarrhea associated with certain foods.  
The report specifically noted that he does not have any other 
symptoms or residuals, and that he was not on any other 
continuous treatment.  He was noted to weigh 168 pounds, and 
to be well developed and well nourished.  The relevant 
diagnosis noted that his disorder has not caused anemia or 
malnutrition, and that he did not have chronic cholecystitis, 
pancreatic insufficiency, or abdominal pain from a pancreatic 
origin.  

Dr. Egan's report notes that the veteran complained of 
bloating, uncomfortable and embarrassing flatus, and 
yellowish liquid stools.  However, there are no findings in 
Dr. Egan's report to show vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
Board notes that Dr. Egan stated that he was considering a 
diagnosis of irritable bowel syndrome, and that service 
connection is not currently in effect for this condition.  
Accordingly, the Board concludes that the criteria for a 
rating in excess of 30 percent rating are not met under DC 
7346, and that the claim must be denied.  


B.  Right Shoulder Impingement Syndrome

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records include a 
separation examination report, dated in September 1991, which 
notes that his shoulder had a small "click" with associated 
mild pain, that was made worse by weight training.  An 
accompanying "report of medical history" notes complaints 
of a painful shoulder, and "overuse syndrome, right 
shoulder."  As for the post-service medical evidence, it 
shows that in 1998, he began to complain of right shoulder 
symptoms after beginning a weight lifting program, and he was 
diagnosed with right shoulder impingement syndrome.  In March 
1999, the veteran underwent a right rotator cuff repair, 
specifically, an acromioplasty and repair of a SLAP (superior 
labral anteroposterior ) lesion.  He subsequently underwent 
physical therapy.  A July 1999 report noted that he was 
pleased with his surgery, that he had normal strength and no 
ligament instability, and that he was back to "full tennis, 
but is just starting his overhead serves. He states he has 
minimal to no shoulder pain."  An August 2001 examination 
report noted complaints of right shoulder pain with rotary 
movement, that the veteran was right-handed, that there was 
no arthritis, and that there was a positive impingement sign.  
A history of a partial right rotator cuff tear with surgical 
repair was noted.  The diagnosis was status post 
acromioplasty with residual chronic impingement, right 
shoulder.  

In a rating decision, dated in September 2001, the RO granted 
service connection for right clavicle fracture with 
degenerative joint disease, evaluated as 10 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In August 
2004, the veteran filed a claim for an increased rating.  In 
October 2004, the RO denied the claim. The veteran has 
appealed.

The veteran filed his claim in August 2004, therefore, the 
relevant time period in issue is from August 2003 to the 
present.  See 38 C.F.R. § 3.400(o)(2).  

The RO has evaluated the veteran's right shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5299-5203.  
The use of DC 5299 represents an unlisted disability that 
required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2006) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a malunion of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula, without loose movement, warrants a 10 percent 
evaluation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  Id.  
A dislocation, or nonunion of the clavicle or scapula with 
loose movement, warrants a 20 percent rating.

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

The medical evidence consists of VA and non-VA reports, dated 
between August 2003 and 2005.  The Board initially notes that 
this evidence includes VA progress notes, dated between 2003 
and 2004, and in 2006, which show treatment for disorders not 
in issue (with one exception, as noted below). As for the 
other evidence, it consists of the following:

A QTC examination report, dated in September 2004, shows that 
the veteran complained of continued right shoulder pain, 
especially with overhead activity.  The reports notes that he 
has not been incapacitated by this condition, and has no 
prosthetic implants, and has not lost time from work related 
to this condition.  On examination, the right shoulder had 
forward flexion to 180 degrees, abduction to 180 degrees, and 
both internal and external rotation were to 90 degrees.  The 
right shoulder had a positive impingement sign.  There was no 
ankylosis.  An X-ray was noted to show a normal-appearing 
articulating surface of the humeral head and the glenoid 
fossa, with no fractures, or arthritic changes, and a normal-
appearing AC (acromioclavicular) joint.  The report notes 
"normal X-ray for the right shoulder."  The relevant 
diagnosis was shoulder impingement syndrome.   

Reports from Wayne W. Mortensen, M.D., dated in June and 
October of 2004, show treatment for right shoulder pain.  The 
June 2004 report notes complaints of pain with his tennis 
serve, at which time he had a sensation that his shoulder was 
"coming out."  The report notes impingement.  The October 
2004 report notes complaints of right anterior shoulder pain 
with his follow-through on his tennis serve, and complaints 
that his shoulder will "fall out."  On examination, there 
was no atrophy, and all testing was normal/negative.  There 
was some mild anterior bicipital tenderness, positive 
impingement, and posterior pain.  The impression was right 
shoulder internal impingement, possible recurrent SLAP tear.  
The report notes, "Overall, he says he is doing well.  He 
does not want any further workup and does not want to 
consider surgery as this is not bad at this point."  Dr. 
Mortensen recommended a rehabilitation program.  

A VA MRI (magnetic resonance imaging) report, dated in 
January 2005, contains an impression of moderate 
osteoarthritis of the AC joint with inferior spurring, and 
notes a long acromion that is down-sloping and has terminate 
spurring.  

A VA MRI report, dated in March 2006, contains an impression 
of intact rotator cuff with evidence of prior surgical 
repair, "apparently intact labrum, although not optimally 
assessed on this study," and moderate acromioclavicular and 
glenohumeral osteoarthritis.  

A VA progress note, dated in June 2006, notes that the 
veteran is a "semi-pro/pro tennis player," and that he 
reported that his shoulder was an impediment to him while 
playing.  He complained of posterior shoulder pain and sharp 
tingling occasionally with overhead activities.  On 
examination, he was well-developed and well-nourished.  The 
bilateral upper extremities had full shoulder musculature, 
and there was smooth, easy motion of the shoulder.  Forward 
flexion was to 170 degrees, abduction was to 160 degrees.  
Rotator cuff tests were 5/5, and there was cuff strength; 
there was pain with the apprehension test.  Touch sensation 
was intact.  The report notes that the veteran's rotator cuff 
was intact, but that he had impingement, AC joint arthritis, 
and the examiner was concerned about a SLAP tear.  

A VA arthrogram report, dated in July 2006, contains an 
impression of successful fluoroscopic-guided contrast 
injection of the right shoulder, and "no rotary cuff tear is 
evident."  The report notes moderate glenohumeral arthritis, 
extensive micrometallic artifact, and dysmorphic biceps 
anchor likely secondary to prior surgical intervention from 
SLAP repair, and an intact rotator cuff.  

The Board finds that a rating in excess of 10 percent under 
DC 5203 is not warranted.  There is no evidence to show that 
the veteran's right shoulder disability is productive of 
dislocation, or nonunion of the clavicle or scapula with 
loose movement.  Therefore, the Board finds that the criteria 
for a higher rating under DC 5203 have not been met, and that 
the preponderance of the evidence is against the claim.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006), a 30 
percent rating is warranted for (major extremity): 
scapulohumeral articulation, ankylosis of: favorable, 
abduction to 60 degrees, can reach mouth and head.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006), a 30 
percent rating is warranted for: Arm, limitation of motion 
of, at shoulder level (major extremity).

Under 38 C.F.R. § 4.71a, DC 5202 (2006), a 30 percent 
evaluation is warranted for: Humerus, other impairment of: 
recurrent dislocation of at scapulohumeral joint with 
infrequent episodes and guarding of all arm movements (major 
extremity), and a 20 percent rating is warranted where there 
are infrequent episodes, and guarding of movement only at 
shoulder level, or malunion of: moderate deformity.  

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).  

There is no evidence to show ankylosis of scapulohumeral 
articulation, recurrent dislocation or malunion of the 
scapulohumeral joint, or a nonunion or malunion of the 
clavicle or scapula.  The criteria for a rating in excess of 
10 percent under DCs 5200 and 5202 are therefore not met.  
With regard to DC 5201, the reported ranges of motion show 
that the veteran had abduction of no less than 160 degrees.  
Therefore, the evidence does not show that the veteran's 
right arm has a limitation of motion at the shoulder level.  
The criteria for a 30 percent rating under DC 5201 have 
therefore not been met.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, see also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this 
case, a rating in excess of 10 percent is not warranted on 
the basis of additional functional loss due to pain and 
weakness.  While the veteran's reports of pain have been 
considered, when the most current range of motion in the 
veteran's right shoulder (forward flexion to 170 degrees, 
abduction to 160 degrees) is considered together with the 
evidence (or lack thereof) of such symptoms as laxity, 
incoordination, atrophy, or other neurological impairment, 
the Board finds that the record does not show that the 
veteran's functional loss due to his service-connected right 
shoulder disability impairs him to such a degree that he has 
the equivalent of the criteria as required for a rating in 
excess of 10 percent.  In this regard, the September 2004 QTC 
examination report shows that the examiner stated that the 
veteran's range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Accordingly, the claim must be denied.  


C.  Extraschedular rating and Conclusion

Under 38 C.F.R. § 3.321(b)(1), when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  However, the Board notes that 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected 
disabilities is demonstrated, nor is there any other evidence 
that either of these conditions involves such disability that 
an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, a VA 
progress note, dated in December 2003, notes that he worked 
as a counselor, 40 hours per week.  The September 2004 QTC 
examination report notes that the veteran had reported that 
he had not lost any time from work related to these 
conditions.  A VA progress note, dated in June 2006, notes 
that the veteran is a "semi-pro/pro tennis player."  He 
testified in June 2006 that he was working part time, three 
days a week, as a counselor.  In making this determination, 
the Board notes that it has paid particular attention to the 
veteran's testimony as well as the medical evidence and does 
not find that the veteran's disabilities cause a marked 
interference with his employment.

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in September 2004, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudications of his 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, sufficient notice was sent in March 2006, see 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006), and in any event, any error in the failure to provide 
notice involving the downstream element of an effective date 
is harmless at this time, as the claims for increased ratings 
have been denied.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations for the disabilities in issue.  The Board 
therefore finds that decisions on the merits at this time do 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 30 percent for service-connected 
cholelithiasis, post cholecystectomy, is denied.

A rating in excess of 10 percent for service-connected right 
shoulder impingement syndrome is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


